Opinion issued October 27, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00695-CV
                                NO. 01-16-00731-CV
                             ———————————
                    IN RE JOSEPH ANDRE DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Joseph Andre Davis, acting pro se, has filed two original proceedings arising

from an underlying suit affecting the parent-child relationship.1




1
      The underlying case is In the Interest of J.A.D., a Child, cause number 2014-58410,
      pending in the 245th District Court of Harris County, Texas, the Honorable Roy L.
      Moore presiding.
      In the first proceeding, cause number 01-16-00695-CV, Davis filed an

emergency motion requesting the stay of a hearing and all underlying proceedings

pending our determination of his “soon-to-be-filed petition for writ of mandamus.”

Our court denied the motion. Davis did not subsequently file a petition. Accordingly,

we dismiss the first original proceeding for want of prosecution.

      In a subsequent proceeding, cause number 01-16-00731-CV, Davis filed a

second request for an emergency stay for another soon-to-be-filed petition. Our court

denied the stay. Davis later filed his petition. Having reviewed the petition for a writ

of mandamus, we deny mandamus relief.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                           2